Per Curiam,
This was an action of assumpsit brought by the Township of East Whiteland to recover from the County of Chester the cost of repairs made by the township on that part of the Philadelphia and Lancaster Turnpike in East Whiteland Township that had been partly abandoned and partly condemned. The court below properly entered a non-suit. Whether the former turnpike should be kept in repair by the state or the county or a municipal division thereof was clearly a matter for legislative determination. The Act of April 25, 1907, P. L. 104, imposed on the county the duty to repair and maintain the turnpike or part thereof that had been condemned for public use or had been abandoned. The act manifestly, relieved the township of the duty to maintain and repair the highway which was imposed by former statutory enactments. Owing no duty to the public to repair the road, the township was not required to make repairs and is not liable for injuries resulting from a failure to make them. If the county failed in its statutory duty to repair, there is an ample remedy directly against it and its officials to enforce the performance of the duty, but the township is without authority to make the repairs and collect the costs from the county.
The judgment is affirmed.